Citation Nr: 0839683	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-13 173	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for 
atherosclerotic heart disease (ASHD).

2.	Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1962 to November 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  In January 2008, the case was remanded for 
additional development.  

Initially, the Board notes that, in accordance with its 
January 2008 Remand decision, the RO attempted to schedule 
the veteran for cardiovascular and audiological VA 
examinations.  In February 2008, the Cheyenne VA Medical 
Center advised the RO that the veteran had cancelled his 
appointments and was withdrawing his claim.  A letter was 
sent to the veteran requesting clarification as to his 
intentions in these matters; he did not respond.  Under 
38 C.F.R. § 20.202, a Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his authorized 
representative, but must be made on the record at a hearing 
or in writing, and filed with the agency of original 
jurisdiction, unless the appellant or his representative has 
received notice that his claim has been transferred to the 
Board, in which case a withdrawal of an appeal must be filed 
with the Board.  38 C.F.R. § 20.204.  Neither the veteran nor 
his representative has requested to withdraw his appeal in 
writing; therefore, these matters remain before the Board.


FINDINGS OF FACT

1. Throughout the appeal period, the veteran's ASHD has been 
manifested by workload capacity of at worst 6-7 METs, with no 
episode of congestive heart failure in the relevant time 
frame.

2. It is not shown that at any time during the appeal period 
the veteran had hearing acuity worse than Level I in either 
ear.
CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for ASHD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.100, 4.104, Diagnostic Code (Code) 7005 
(2007).

2. A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1)(including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  May 2006 and January 2008 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the May 2006 also informed the veteran 
of disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

The Board is aware that the notice letters do not contain the 
level of specificity set forth in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  However, the Board finds that 
any such procedural defect is not prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and his representative, and other documentation 
in the claims file of such notification that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Notably, the statement of the case 
provided the criteria for rating ASHD and bilateral hearing 
loss.  The veteran's testimony, and that of his 
representative's, at his August 2007 videoconference hearing 
indicated an awareness that information demonstrating a 
noticeable worsening or increase in severity of the 
disabilities and the effect such worsening has on his 
employment and daily life is necessary to substantiate his 
claims for a higher evaluation.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate his claim.  See Vazquez-Flores, 22 
Vet. App. at 48-49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  As noted above, the veteran has had ample 
opportunity to respond/supplement the record, and neither the 
veteran nor his representative has alleged that notice has 
been less than adequate.  Therefore, no further notice is 
required.

The veteran's pertinent treatment records have been secured.  
The RO arranged for cardiovascular and audiological VA 
examinations in May 2006.  In January 2008, the RO attempted 
to arrange for new VA examinations and specifically advised 
the veteran that, "The law states that when a claimant, 
without good cause, fails to report for an examination or 
reexamination, the claim shall be rated based on the evidence 
of record . . . Without the examination, we may have to deny 
your claim, or you might be paid less than you otherwise 
would."  In February 2008, the Cheyenne VA Medical Center 
advised the RO that the veteran had cancelled his VA 
examinations.  While VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with the VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The veteran's claims seeking increased ratings for ASHD and 
bilateral hearing loss were received on April 18, 2006.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

ASHD

The veteran's ASHD has been rated 30 percent disabling 
pursuant to 38 C.F.R. § 4.104, Code 7005.  This Code provides 
for a 30 percent rating when there is documented coronary 
artery disease (CAD) resulting in workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  One MET is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.

The next higher rating, 60 percent, is warranted where there 
is documented CAD resulting in more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Code 7005.

A 100 percent rating is warranted where there is documented 
CAD resulting in chronic congestive heart failure, or; work-
load of 3 METs or less that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

The RO has not assigned staged ratings for ASHD; a 30 percent 
rating has been assigned for the entire appeal period.  As 
findings have been consistent throughout, staged ratings are 
not indicated, and a rating in excess of 30 percent is not 
warranted.  In this regard, the Board notes that May 2004 to 
October 2006 VA outpatient treatment records show that the 
veteran's heart has been stable and asymptomatic without 
chest pain or shortness of breath on medication.  In April 
2005, it was noted that he had lost 3 pounds after exercising 
more and walking more; he reported feeling better now than he 
had in years.  In October 2006, the veteran complained of 
occasional chest pressure since 1992 when CAD was diagnosed.  
He reported exercising 3-5 times a week depending on how he 
felt; his exercise regimen included walking 1.5 miles in 
approximately half an hour, walking on his Nordic Track for 
about 4 minutes, and doing resistance training for about 5 
minutes each session.  His blood pressure was excellent; his 
cholesterol was not ideal.  A stress test was suggested due 
to his complaints of chest pressure, but there was otherwise 
no change in the veteran's heart condition.

On May 2006 VA examination, the examiner reviewed the claims 
file and noted that since his last VA examination in 1993, 
the veteran had not visited the emergency room, been 
hospitalized, or undergone other tests or evaluations for his 
heart.  The veteran denied having any heart symptoms and 
reported no problems with his current heart medications, but 
noted that he had trouble controlling his lipids.  He stated 
that he had decreased energy levels and tired easily.  He did 
try to exercise daily by either walking and/or doing weight 
strength training.  When he walked, he either walked 2.5 
miles at about 4 miles per hour or walked on his Nordic Track 
for 10 minutes.  His strength training sessions lasted 10-15 
minutes long.  He also mowed his own lawn and did household 
chores; he did not do any heavy lifting, limiting himself to 
lifting 35-40 pounds at the most.  On physical examination, 
the examiner noted that the veteran moved quickly and easily 
without distress.  His color was good and his blood pressure 
was in normal ranges.  A chest examination showed clear 
breath sounds without rales, rhonchi, or wheezing; a heart 
examination showed regular rhythm without murmurs or gallops.  
Based upon the foregoing, the examiner diagnosed ASHD, 
stable, and opined that the veteran's current estimated 
activity level was 6-7 METs based upon his history of 
exercise and work around the house.

Given the above findings, the Board does not find that the 
veteran's ASHD is manifested by more than one episode of 
acute congestive heart failure in the past year; workload 
less than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Hence, the 
veteran's overall disability picture most nearly approximates 
the criteria for his current 30 percent rating, and a higher 
rating is not warranted. 

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization" due to ASHD as to suggest that referral for 
extraschedular consideration is indicated.  38 C.F.R. 
§ 3.321(b).  

Bilateral hearing loss

The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The RO has not assigned staged ratings for bilateral hearing 
loss; a noncompensable rating has been assigned for the 
entire appeal period.  As findings have been consistent 
throughout, staged ratings are not indicated.  

May 2004 to October 2006 VA outpatient treatment records note 
that the veteran has bilateral hearing loss and wears hearing 
aids.  May to June 2007 records show that he received new 
hearing aids in June 2007.

On May 2006 VA audiological evaluation, puretone thresholds, 
in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
60
70
LEFT
5
10
35
75
75

The average puretone thresholds were 48 decibels, right ear, 
and 25 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  Under Table 
VI, such hearing acuity constitutes Level I hearing in both 
ears.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity 
warrants a noncompensable rating under Code 6100.  The May 
2006 VA audiometry did not show an exceptional pattern of 
hearing that would warrant rating the disability under the 
alternate criteria in Table VIA.  

On May 2007 audiological evaluation for VA treatment 
purposes, puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
60
65
75
LEFT
10
15
40
75
85

The average puretone thresholds were 53 decibels, right ear, 
and 54 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent bilaterally.  Under Table 
VI, such hearing acuity constitutes Level I hearing in both 
ears.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity 
warrants a noncompensable rating under Code 6100.  The May 
2007 audiological evaluation did not show an exceptional 
pattern of hearing that would warrant rating the disability 
under the alternate criteria in Table VIA.  

In a May 2006 statement, the veteran's spouse stated that her 
husband's hearing loss has grown progressively worse such 
that he has difficulty understanding her, a hard time 
understanding people in restaurants, and can no longer go to 
the movies.  She noted further that although her husband 
wears a hearing aid, his hearing remains limited.  In various 
statements, the veteran has also stated that, over the years, 
his hearing has decreased to the point that he stopped going 
to movies because he could not hear what was being said and 
had trouble in normal conversations.  The veteran's lay 
assertions, and those of his spouse's, that his hearing 
impairment has been, and is, greater than reflected by a 
noncompensable rating are insufficient to establish this is 
so.  While he and his wife are competent to describe the 
impact of his hearing acuity on his employment and daily 
life, as laypersons, they are not competent to establish the 
level of hearing disability by their own opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As 
noted, the evaluation of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating.  See Lendenmann, supra.

In the veteran's April 2007 VA Form 9, substantive appeal, he 
argued that the 96 percent speech recognition score for both 
ears from his May 2006 VA examination was "obviously in 
error" as the test was conducted in a sterile environment 
with no background noises.  However, the use of the Maryland 
CNC speech discrimination test and the puretone threshold 
average determined by an audiometry test was established by a 
regulation for evaluating hearing loss published in the 
Federal Register on November 18, 1987.  See 52 Fed. Reg. 
44,117.  Notably, 38 C.F.R. § 4.82 provides for specific 
testing methodology to be employed in determining hearing 
impairment.  See also Martinak v. Nicholson, 21 Vet. App. 447 
(2007) (holding that the Secretary's policy for conducting 
audiological examinations in a sound-controlled room is 
valid).  This long-standing methodology was properly 
administered in the instant case; there is no evidence that 
the testing was misinterpreted.

The Board has considered whether referral for extraschedular 
consideration is suggested by the record.  There is no 
objective evidence or allegation in the record that "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization" due to 
hearing loss as to suggest that referral for extraschedular 
consideration is indicated.  38 C.F.R. § 3.321(b).  

The preponderance of the evidence is against a compensable 
rating for bilateral hearing loss.  The reasonable doubt 
doctrine is not for application and the claim must be denied.


ORDER

A rating in excess of 30 percent for ASHD is denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


